Citation Nr: 1511658	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-21 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to an initial increased rating for right knee disability, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for chronic low back strain status post compression fracture with degenerative arthritis, spondylosis and IVDS, currently rated 20 percent disabling.

4.  Entitlement to an increased rating for sciatica, left lower extremity, affecting the L1-S1 nerve root, currently rated 10 percent disabling.

5.  Entitlement to an increased rating for sciatica, right lower extremity, affecting the L1-S1 nerve root, currently rated 10 percent disabling.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  

7.  Entitlement to special monthly compensation (SMC) due to the need for aid and attendance or housebound status.


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to March 1973.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an August 2009 rating decision, the RO assigned a 20 percent disability rating to service-connected lumbar spine disability, effective February 26, 2009.  In September 2009, the Veteran filed a notice of disagreement with the disability rating assigned.  A statement of the case was issued in April 2010 and a substantive appeal was received in May 2010.  

In a November 2011 rating decision, the RO granted entitlement to service connection for right knee disability, assigning a 10 percent disability rating, effective March 30, 2009.  In November 2012, the Veteran filed a notice of disagreement with the disability rating assigned.  A statement of the case was issued in May 2014 and a substantive appeal was received in July 2014.

In a July 2013 rating decision, the RO denied entitlement to increased ratings for bilateral sciatica, denied entitlement to an acquired psychiatric disability, and denied entitlement to special monthly compensation due to the need for aid and attendance or due to being housebound.  In October 2013, the Veteran filed a notice of disagreement, a statement of the case was issued in June 2014, and a substantive appeal was received in July 2014.  

In an August 2014 rating decision, the RO granted entitlement to special monthly pension based on the need for aid and attendance, effective July 20, 2012.  This award does not negate the appeal for special monthly compensation, which entails a higher monetary benefit.  Thus, the pension award does not moot the issue and it remains on appeal.  

The Veteran asserts that he is unemployable due to his service-connected disabilities and his claimed psychiatric disability.  See 10/16/2013 VBMS entry, VA examination; 03/04/2013 VBMS entry, Medical Treatment Record - Non-Government Facility.  The Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  Pursuant to Rice, the issue of entitlement to a TDIU is currently before the Board since the issue of unemployability is raised by the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has submitted a copy of a decision from the Social Security Administration (SSA) which reflects that he was deemed disabled effective January 15, 2009.  See 03/04/2013 VBMS entry, Medical Treatment Record - Non-Government Facility.  VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  


Acquired psychiatric disability

In October 2013, the Veteran underwent an evaluation with Albert H. Fink, Ph.D., HSSP, who completed a Disability Benefits Questionnaire.  Dr. Fink diagnosed major depressive disorder and stated that the relationship between the symptoms identified and the Veteran's service-connected medical condition had not been explored, surprisingly, given that it is well established in the literature (and in addition to DSM-V), that there is substantial comorbidity between mood, on the one hand, and various medical conditions, on the other, such as experienced by the Veteran.  The examiner stated that while DSM-V acknowledges that it is not often possible to unequivocally demonstrate that etiological connection, one major consideration is the presence of a temporal association between the onset, exacerbation, or remission of the general medical condition and that of the mood disturbance and a second consideration is the presence of features that are atypical of primary mood disorders.  The examiner stated that the entire record indicates that both of those considerations are validated in the history of the development of the Veteran's medical conditions and his affective and behavioral responses.  Dr. Fink concluded that it is more likely than not that the Veteran's psychological condition is due to his service-connected medical condition, and significantly impacts his ability to perform gainful employment.  See 10/16/2013 VBMS entry, VA examination.

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2014).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

In formulating his opinion, Dr. Fink does not specify whether the Veteran's major depressive disorder is caused or aggravated by a service-connected disability, nor does Dr. Fink identify a specific service-connected condition.  Thus, clarification from Dr. Fink is necessary.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In the event Dr. Fink does not respond to the clarification sought, or if deemed necessary, a VA opinion should be sought as to whether the Veteran's major depressive disorder is due to or aggravated by a service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Increased ratings

In April 2009 and January 2010, the Veteran underwent VA examinations to assess the severity of his lumbar spine disability.  The January 2010 VA examination also assessed his sciatica.  In July 2011, the Veteran underwent a VA examination to assess the etiology and severity of his right knee disability.  The Veteran has continued to seek treatment for these disabilities and asserts that higher ratings are warranted.  In light of the Veteran's assertions, his continued treatment for his conditions, and the fact that his most recent examinations were conducted several years ago, the Board has determined that the Veteran should be afforded additional VA examinations to assess the current nature and severity of his lumbar spine disability and associated sciatica, and right knee disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).




TDIU

While it is clear that the Veteran is not employed, further development is needed to determine whether his employment is due to service-connected disabilities.  

Initially, the Veteran should be requested to complete a VA Form 21-8940 regarding his employment history.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

 Under 38 C.F.R. § 4.16(b), all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).

The VA examiners should opine whether his service-connected disabilities represent marked interference with employment, or have an effect on his ability to secure or follow a substantially gainful occupation, and the date such disabilities had an effect on his ability to secure or follow a substantially gainful occupation. 

If the percentage standards are not met as set forth in § 4.16(a) for any period covered by this appeal, consideration should be given to whether the Veteran's claim should be submitted to the Director, Compensation and Pension Service for extraschedular consideration per § 4.16(b).  

On Remand, associate with the Virtual folder updated VA outpatient treatment records for the period from October 25, 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a VA Form 21-8940 regarding his employment history.  

2.  Associate with the Virtual VA folder updated VA treatment records for the period from October 25, 2011.

3.  Associate with the Virtual VA folder the Veteran's records from the SSA.

4.  After obtaining any necessary information and authorization from the Veteran, Dr. Fink should be contacted to respond to the following:

a)  Is major depressive disorder at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected lumbar spine disability, bilateral lower extremity sciatica, or right knee disability?  

b)  Has major depressive disorder at least as likely as not (a 50 percent or higher degree of probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected lumbar spine disability, bilateral lower extremity sciatica, or right knee disability?  

The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the acquired psychiatric disability prior to the aggravation.

The examiner must provide reasons for these opinions. 

5.  In the event Dr. Fink does not respond, or if deemed necessary, schedule the Veteran for a VA examination to assess the nature and etiology of his acquired psychiatric disability.  

After examining the Veteran and reviewing the Virtual folder, the examiner should opine as to the following:

a)  Is an acquired psychiatric disability at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected lumbar spine disability, bilateral lower extremity sciatica, or right knee disability?  

b)  Has an acquired psychiatric disability at least as likely as not (a 50 percent or higher degree of probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by lumbar spine disability, bilateral lower extremity sciatica, or right knee disability?  

The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the acquired psychiatric disability prior to the aggravation.

Consideration should be given to the prior diagnoses of record.

The examiner must provide reasons for this opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and his reports must be considered in formulating the requested opinion.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinion cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

6.  AFTER all available treatment records have been associated with the Virtual record, schedule the Veteran for a VA examination to determine the severity of his lumbar spine disability.  The Virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examination of the lumbar spine should include range of motion studies.  

The examiner should report whether there is any functional loss due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  

Any such functional loss should be expressed in degrees of additional loss of motion.  The examiner should specifically state if ankylosis and muscle spasm are present.  

The examiner is advised that the Veteran is competent to report limitations during flare-ups.  

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months.

The examiner should also describe all neurologic manifestations, to include, but not limited to bowel or bladder impairment.  

The examiner must provide reasons for the opinions.  If he or she is unable to provide an opinion without resort to speculation, it should be explained why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner should provide an opinion as to whether the Veteran's service-connected lumbar spine disability precludes gainful employment for which the Veteran would otherwise be qualified based on her education and experience.

7.  AFTER all available treatment records have been associated with the Virtual record, schedule the Veteran for a VA examination to assess the severity of his left and right lower extremity radiculopathy associated with his lumbar spine disability.  The Virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should identify all neurological findings in the lower extremities related to the service-connected lumbar spine disability, and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, moderately severe, or severe in nature).  The examiner should also identify any muscular atrophy.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner should provide an opinion as to whether the Veteran's service-connected bilateral lower extremity sciatica precludes gainful employment for which the Veteran would otherwise be qualified based on her education and experience.

8.  AFTER all available treatment records have been associated with the Virtual record, schedule the Veteran for a VA examination to assess the severity of his right knee disability.  The Virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

Range of motion testing should be accomplished and the examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation. 

The examiner should give reasons for all opinions. 

The examiner should provide an opinion as to whether the Veteran's service-connected right knee disability precludes gainful employment for which the Veteran would otherwise be qualified based on her education and experience.

9.  AFTER all available treatment records have been associated with the Virtual record, schedule the Veteran for a VA examination to assess his need for aid and attendance.  The examiner should consider whether, by reason of service-connected disability, the Veteran has an inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  It should also be noted whether the Veteran is bedridden and/or housebound.











10.  Thereafter, readjudicate the service connection issue and increased rating issues on appeal, and adjudicate entitlement to a TDIU pursuant to § 4.16(a) & (b).  If the benefits sought are not granted in full, the Veteran and his attorney should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his attorney should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



